UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4964


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS ENRIQUE GARCIA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:12-cr-00054-RLV-DSC-1)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Murray Kamionski, LAW OFFICE OF MURRAY KAMIONSKI, Manhattan
Beach, California, for Appellant.      Anne M. Tompkins, United
States Attorney, Melissa L. Rikard, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis        Enrique   Garcia    appeals      his      188–month       sentence

following    his        guilty    plea    pursuant     to   a     plea    agreement     to

conspiracy to distribute and possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846

(2012).     The     Government       argues     that    Garcia’s         appeal    of   his

sentence is foreclosed by the waiver of appeal rights in his

plea agreement.          We dismiss in part and affirm in part.

            A criminal defendant may waive the right to appeal if

that   waiver      is    knowing    and    intelligent.            United    States     v.

Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).                            Generally, if

the district court fully questions a defendant regarding the

waiver of his right to appeal during a plea colloquy performed

in accordance with Fed. R. Crim. P. 11, the waiver is both valid

and enforceable.           United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).           Whether a defendant validly waived his right

to appeal is a question of law this court reviews de novo.

United    States    v.     Blick,    408   F.3d   162,      168    (4th     Cir.    2005).

Where the Government seeks to enforce an appeal waiver and there

is no claim that it breached its obligations under the plea

agreement, we will enforce the waiver if the record establishes

that (1) the defendant knowingly and intelligently agreed to

waive the right to appeal; and (2) the issue being appealed is

within the scope of the waiver.              Id. at 168 & n. 5.

                                            2
           Upon review of the record and the parties’ briefs, we

conclude that Garcia knowingly and voluntarily waived the right

to appeal his sentence.   Accordingly, we dismiss the portion of

Garcia’s appeal challenging his sentence.

           Garcia also challenges his sentence on the basis that

trial counsel rendered ineffective assistance at the sentencing

hearing.   Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.     United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).        Rather, to allow for adequate

development of the record, a defendant must bring his claims in

a 28 U.S.C. § 2255 (2012) motion.        Id.    An exception exists,

however, where the record conclusively establishes ineffective

assistance.   United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006).   After review of the record, we find no conclusive

evidence that trial counsel rendered ineffective assistance, and

we therefore decline to consider this claim on direct appeal.

           Accordingly, we dismiss the appeal in part and affirm

the district court’s judgment in part.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                  DISMISSED IN PART;
                                                  AFFIRMED IN PART



                                  3